Green, Judge,
concurring:
It seems to me in this case the words “all damages as may be awarded” in the order of the court granting the injunction must be interpreted as “all damages as may be sustained,” if we would give any meaning whatever to this part of the injunction order. It must be so interpreted, as in such a chancery suit as this injunction order was entered in, the court could not'under the law award any damages. In this case the damages sustained would include the loss of the plaintiff’s debt of $1,145.26, decreed in his favor against Edward Purcell in this injunction cause. This being the case, I do not see that it is necessary in this case to decide the question whether the addition to the condition required by the injunction order which appears in the injunction bond that “Edward Purcell shall pay and satisfy any decree or order that may be awarded against him” is to be regarded as surplusage only, or as binding on the obligors on this bond. Eor in either case the responsibilities of the obligors would be the same in this case, that is, it would be the penalty of the bond. I think, therefore, that as this is a very important legal question, and it is unnecessary to decide it in this case, it should be left undecided till some case comes before us that requires its decision. I concur in all other respects in Judge Woods’s opinion,